Citation Nr: 0505169	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for a skin disability 
of the hands.  

3.  Entitlement to service connection for a hand disability, 
(other than a skin disability).

4.  Entitlement to service connection for a left testicle 
disability with loss of a creative organ.  

5.  Entitlement to service connection for a disability 
manifested by jaundice.

6.  Entitlement to service connection for a disability 
manifested by frequent urination.

7.  Entitlement to service connection for a disability 
manifested by dry mouth.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued noncompensable 
evaluation for bilateral hearing loss, and denied entitlement 
to service connection for a left testicle condition with loss 
of a creative organ, condyloma of the hands, arthritis of the 
hands due to cold exposure, and denied entitlement to service 
connection for disabilities manifested by jaundice, frequent 
urination, and dry mouth.

The veteran's claim was remanded by the Board in June 2001.  
At that time, the Board granted service connection for 
diabetes, denied service connection for hepatitis, and 
increased the veteran's ratings for sarcoidosis, and denied a 
compensable evaluation for rheumatic heart disease.  

In January 2003, the RO granted the veteran's claim for 
service connection for erectile dysfunction.  However, the 
issue of service connection for a left testicle condition 
with loss of a creative organ remains in appellate status. 

Although the veteran initially requested a hearing, in 
January 2001, he indicated that he no longer wished to have a 
hearing.  

The issues of a compensable evaluation for bilateral hearing 
loss and service connection for a skin disability of the 
hands, to include condyloma, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's disorders on his hands (Dupuytren 
contracture and post-surgery status on the right side and 
fixed flexion deformities of the fingers and arthritic 
changes of the joints) are not the result of a disease or 
injury incurred in service.  

2.  The veteran's bilateral hydroceles and varicoceles are 
not the result of a disease or injury incurred in service.  

3.  The veteran does not have jaundice.  

4.  The veteran has normal moist oral mucosa.  

5.  The veteran was not seen with complaints of frequent 
urination in service.  

6.  The veteran's frequent urination is due to his prostate 
condition.



CONCLUSIONS OF LAW

1.  Service connection for a disability of the hands (other 
than a skin disability) is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for a left testicle disability with 
loss of a creative organ is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A disability manifested by jaundice was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A disability manifested by frequent urination was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  A disability manifested by dry mouth was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
December 1959 for a 1 cm. nodule on his right wrist.  The 
veteran was seen for his wrist in February 1960, and it was 
noted that he had glass embedded in a car accident 2 years 
ago.  The veteran was seen in May 1960 for a depression on 
his fingernails, and dry skin on his hands.  It was noted 
that he washed his hands frequently with gasoline.  
Impression was irritation secondary to gasoline.  It was also 
noted that the veteran had a small fragment of glass embedded 
superficially in the dorsal aspect of the wrist.  The veteran 
was seen in December 1960, and it was noted that there was no 
etiological explanation for "spoon nail" formation.  He was 
seen in December 1964 for acute changes in his fingernails 
due to cold exposure during the last 2 weeks.  It was noted 
that the veteran had trouble with "spoon nails" 4 years ago 
on exposure to cold in Germany.  Diagnosis was spoon nails of 
undetermined etiology.  c

The veteran was seen for recurrence of prepucial warts in 
February and March 1966.  In February 1966, it was noted that 
he had condyloma-like lesions on his penis.  The medical 
evaluation board noted in May 1966 that the veteran's 
condyloma acuminatum was cured.  At separation in August 
1966, the veteran was noted to have condyloma acuminata.  His 
upper extremities and genitourinary system were evaluated as 
normal.  

VA Medical Center treatment records show that the veteran 
underwent surgery on his right ring and baby ring fingers in 
March 2000.  

The veteran underwent a VA audiological examination in May 
2000.  The examiner commented that the pure tone test results 
were unreliable, and did not agree with speech reception 
thresholds and word recognition scores.  The examiner 
commented that audiologic results did not indicate an ear or 
hearing problem that required medical follow-up at the 
present time.  

In a July 2001 rating decision, the RO granted service 
connection for diabetes mellitus, and increased the veteran's 
rating for his sarcoidosis to 100 percent.  

The veteran underwent a VA examination for cold injury 
residuals in July 2002.  The examiner reviewed the veteran's 
x-rays and commented that they showed evidence of arthritis 
of the interphalangeal and distalinterphalangeal joints of 
the 4th and 5th fingers.  The examiner commented that there 
was a deformity of the ring and little fingers at the 
proximal interphalangeal joints of both hands.  

Diagnoses were history of cold injury, while in the military.  
The examiner commented that there was no evidence of cold 
injury residuals.  The examiner commented that both hand 
conditions were mainly Dupuytren contracture with post-
surgery status on the right side.  The examiner commented 
that there was also a fixed flexion deformity of the fingers 
with some arthritic changes of the joints.  The examiner 
opined that the veteran's hand condition was not related to 
cold exposure.  

The veteran underwent a VA genitourinary examination in July 
2002.  Diagnoses were bilateral small hydrocele and 
varicocele, not likely related to service; frequency of 
urination secondary to enlarged prostate, not likely related 
to service conditions; and dry mouth on and off by history, 
with the exam revealing normal moist oral mucosa.  The 
examiner also commented that the veteran's erectile 
dysfunction was related to his service-connected sarcoidosis.  
The examiner also commented that the veteran had hepatitis in 
service, with the current examination revealing no jaundice, 
normal liver enzymes, non-reactive hepatitis B surface 
antigent and hepatitis C antibody.  The examiner commented 
that the veteran had positive B surface antibody indicative 
of resolved past infection or immunity due to hepatitis B 
vaccination.  

The veteran underwent a VA skin examination in July 2002.  
The veteran claimed that at some point, the warts that were 
on his penis in service spread to his hands.  The examiner's 
impression was two warty growths on the left hand consistent 
with punctuate keratoderma that were consistent with warts, 
but were not condylomas.  The veteran stated that the onset 
of the warty growths was within a year of service, and was 
visible on his hands as dry scaly skin.  The examiner 
commented that the veteran also had Dupuytren contractures 
which were not related to service.  The examiner clarified 
that it was difficult without a mutilating biopsy of the 
hands to discriminate punctuate keratoderma from warts and 
therefore these lesions might represent warts or they might 
represent punctuate keratoderma, but they were not condyloma.  


Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated July 2001, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The July 2001 letter 
informed the veteran that the RO would obtain any VA medical 
records or other medical treatment records that he told the 
RO about.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The July 
2001 letter told the veteran to complete the names and 
addresses of the doctors and hospitals that treated him, and 
to furnish the dates of treatment for his claimed disorders.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the July 2001 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Also, it did tell the veteran to 
tell the RO if he knew there were no additional records to be 
obtained, so that it could go to the next step of the 
procedure.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his service-connected conditions throughout the 
more than 4 years that his claim has been adjudicated.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his hands, genitourinary 
condition, and disabilities manifested by jaundice, frequent 
urination, and dry mouth throughout the more than 4 years 
that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has gone and obtained said 
records.  Also, it is noted that the veteran had one year to 
respond to the July 2001 VCAA letter before his claim was re-
adjudicated in January 2003.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the timing of the notices contained in the 
July 2001 VCAA letter.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Relevant laws and regulations regarding service connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to service connection for a hand disability, 
including arthritis, to include as due to a cold injury.  

In short, the preponderance of the evidence is against the 
veteran's claim.  It is true that the veteran has a current 
disability of the hands.  At the veteran's July 2002 VA 
examination, the examiner commented that the veteran's hand 
conditions consisted of Dupuytren contracture with post-
surgery status on the right side, along with a fixed flexion 
deformity of the fingers and arthritic changes of the joints.  
It is also true that the veteran was seen for "spoon nail" 
formation due to cold exposure on several occasions during 
service.  However, at the veteran's separation examination in 
August 1966, his upper extremities were evaluated as normal, 
and the post-service treatment records do not show treatment 
for the hands/fingers until March 2000, when the veteran 
underwent surgery on two fingers on his right hand.  
Furthermore, the examiner at the July 2002 VA examination 
commented that the veteran's hand conditions were not related 
to cold exposure.  

Although the veteran claims that his current disorders of his 
hands are related to service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With no evidence of a hand disorder at separation, no post-
service evidence of a hand disorder until over 30 years after 
service, and a VA etiological opinion against the veteran's 
claim, it must be concluded that the preponderance of the 
evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a hand disability, 
including arthritis, to include as due to a cold injury, must 
be denied.  38 U.S.C.A §5107 (West 2002).




 Entitlement to service connection for a left testicle 
disability with loss of a creative organ.  

It is initially noted that the veteran was granted service 
connection for erectile dysfunction in a January 2003 rating 
dysfunction, after a VA examiner opined in July 2002 that the 
veteran's erectile dysfunction was related to his service-
connected sarcoidosis.  To the degree that the veteran wishes 
to pursue the separate claim of service connection for a left 
testicle disability with loss of a creative organ, this claim 
must be denied.  

The service records do not show treatment for a left testicle 
disorder.  Although the veteran was noted to have a small 
hydrocele and varicocele at his July 2002 VA examination, the 
examiner commented that it was not likely related to service.  
Also, at the veteran's July 2002 VA examination, the veteran 
stated that he was found to have a lump in his left testis 
about 10 years ago, but that he was not claiming that the 
testis lump was due any service condition.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left testicle 
disability, with loss of use of a creative organ, must be 
denied.  38 U.S.C.A §5107 (West 2002).


Entitlement to service connection for a disability manifested 
by jaundice, a disability manifested by frequent urination, 
and a disability manifested by dry mouth.

It is pointed out that the service medical records do not 
show treatment for any disabilities manifested by jaundice, 
frequent urination, or dry mouth.  

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
Service medical records do not show that the veteran was seen 
for disabilities manifested by jaundice, or dry mouth.  At 
the veteran's July 2002 VA genitourinary examination, the 
examiner specifically noted that the veteran did not have 
jaundice.  Regarding the veteran's dry mouth, the examiner 
commented that the veteran had normal moist oral mucosa.  
Because the veteran has not presented competent medical 
evidence of a current disability manifested by jaundice or 
dry mouth, these claims must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Regarding the claim of service connection for a disability 
manifested by frequent urination, the service medical records 
do not show that the veteran was seen for symptoms of 
frequent urination.  At his separation examination in August 
1966, his genitourinary examination was normal.  The post-
service medical records do not show complaints of frequent 
urination until many years after service, and at the 
veteran's July 2002 VA genitourinary examination, the 
examiner related the veteran's frequent urination to an 
enlarged prostate, and specifically commented that it was not 
likely related to service conditions.  It is noted that the 
veteran is not service-connected for a prostate condition.  
Inasmuch as a VA examiner (after reviewing the claims folder) 
has related the veteran's frequent urination to a non-service 
connected condition, and the evidence does not show any 
contrary opinions, the veteran's claim of service connection 
for a disability manifested by frequent urination must also 
be denied.  

With regard to the appellant's own contention that he has 
disabilities manifested by jaundice, frequent urination, and 
dry mouth, that they developed in service, and have continued 
to the present day, the Court has made it clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  The appellant is a layperson, and 
lacks the medical expertise for his opinion in this matter to 
be competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for disabilities manifested by 
jaundice, frequent urination, and dry mouth, and therefore 
the provisions of § 5107(b) are not applicable, and the 
veteran's claims must be denied.


ORDER

Entitlement to service connection for a disability of the 
hands (other than skin disability) is denied.  

Entitlement to service connection for a left testicle 
disability with loss of a creative organ is denied.

Entitlement to service connection for a disability manifested 
by jaundice is denied.  

Entitlement to service connection for a disability manifested 
by frequent urination is denied.  

Entitlement to service connection for a disability manifested 
by dry mouth is denied.  


REMAND

The appellant's claim of entitlement to a compensable 
evaluation for bilateral hearing loss requires further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Although a letter was sent to the appellant in July 2001 that 
informed him of the evidence necessary to establish 
entitlement to service connection, he was not informed of the 
evidence necessary to establish entitlement to a increased 
rating.  Inasmuch as the veteran is pursuing a compensable 
evaluation for bilateral hearing loss, his claim must be 
remanded for issuance of a VCAA letter that advises the 
veteran of the requirements to prove his claim for an 
increased rating, what information and evidence VA will 
attempt to obtain on his behalf, and which information and 
evidence, if any, the claimant is required to provide to VA.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under these provisions in written 
format.  

Regarding the claim of service connection for a skin 
disability of the hands (to include a condyloma), the 
veteran's claim must be remanded for a VA examination.  The 
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Although the examiner at the veteran's July 2002 VA 
examination stated that the veteran did not have condylomas 
on his hands, he did state that the veteran had lesions that 
were either warts or punctuate keratoderma, but did not 
provide an etiological opinion as to those disorders.  It is 
noted that the veteran was seen in service for condyloma 
acuminatum on his penis, as well as "spoon nails" and dry 
skin.  Accordingly, the veteran's claim must be remanded for 
a VA examination.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of a compensable evaluation for 
bilateral hearing loss, which information 
and evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  

2.  The veteran should be scheduled for a 
VA examination for the skin on his hands.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all skin disorders of the 
hands that might be present.  In 
particular, the examiner should answer 
the following requests and questions:

a.  Please provide diagnoses of all 
skin disorders of the hands that are 
present.  

b.  Is it at least as likely as not 
that any diagnosed skin disorders of 
the hands are the result of either 
the veteran's condyloma acuminatum 
or "spoon nail" formation or dry 
skin observed in service.  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

3.  Thereafter, the appellant's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss and service 
connection for a skin disability of the 
hands to include a condyloma, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


